Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Resources Reports First-Quarter 2009 Results Achieves Record Production Driven by 82% Increase From Fort Worth Basin FORT WORTH, TEXAS (May 6, 2009) – Quicksilver Resources Inc. (NYSE: KWK) today reported operating and financial results for the 2009 first quarter. First-Quarter 2009 Highlights · Produced record volumes of approximately 332 MMcfe per day · Reduced oil and gas production expense to $1.10 per Mcfe; down 35% year-over-year · Increased Fort Worth Basin daily production volumes 82% year-over-year · Increased Canadian daily production volumes 4% year-over-year · Drilled 26 horizontal wells in the Fort Worth Basin; connected 22 wells to sales “Quicksilver delivered strong operating results, despite the challenging environment our industry is experiencing,” said Glenn Darden, Quicksilver president and chief executive officer.“Our continued focus on cost control, coupled with our attractive hedge position, helped to mitigate the dramatic reduction in energy prices during the past year.Although we are significantly reducing capital expenditures for the remainder of the year to ensure we operate within our total cash inflows, we still anticipate being able to maintain production at the current levels.” Financial Results First-quarter 2009 adjusted net income, a non-GAAP measure, was $26.6 million ($.16 per diluted share) compared to adjusted net income of $41.6 million ($.25 per diluted share) in the 2008 period.Adjusted net income excludes the following items: · A noncash impairment charge of $593.8 million in the 2009 quarter related to the company’s oil and gas properties; · net income of $64.5 million in the 2009 quarter related to the unrealized mark-to-market gain on oil and gas derivative positions, a loss on interest rate swaps and a property impairment charge on oil and gas properties held by BreitBurn Energy Partners, all noncash items associated with the company’s ownership in BreitBurn Energy Partners; · a noncash impairment charge of $66.3 million in the 2009 quarter related to the company’s equity investment in BreitBurn Energy Partners; and · a noncash charge of $.5 million in the 2008 quarter related to the unrealized mark-to-market of derivative positions held by BreitBurn Energy Partners, associated with the company’s ownership in BreitBurn Energy Partners. Including the items noted above, Quicksilver reported a net loss of $569.0 million (a loss of $3.37 per diluted share) in the 2009 first quarter as compared to net income of $41.1 million ($.25 per diluted share) in the prior-year period. - more - NEWS RELEASE Page 2 of9 Production For the first quarter of 2009, average daily production was approximately 332 million cubic feet of natural gas equivalent (MMcfe) per day compared to approximately 211 MMcfe per day for the same period in 2008, an increase of approximately 57%.Total production for the first quarter of 2009 was approximately 29.8 billion cubic feet of natural gas equivalent (Bcfe) compared to approximately 19.2 Bcfe for the first quarter of 2008.The 2009 production volumes were comprised of approximately 73% natural gas, approximately 24% natural gas liquids (NGL) and approximately 3% crude oil and condensate.Increased activities at the company’s Lake Arlington and Alliance projects in the northern portion of its Fort Worth Basin acreage resulted in increased production of dry gas. Revenues and Costs Sales of natural gas, NGLs and crude oil increased approximately 16% to $183.6 million in the first quarter of 2009 as compared to $158.4 million in the 2008 quarter.The increase reflects a 57% increase in equivalent daily production volumes, primarily due to increased production volumes from the Fort Worth Basin in Texas, that more than offset an approximate 25% decrease in the average realized price per Mcfe. Total production expense of $32.7 million for the 2009 first quarter was essentially unchanged from the prior-year quarter, due to the company’s ongoing focus on cost control, despite a 57% increase in production.As a result, unit production expense, including production, gathering and processing and transportation expense, declined 35% to $1.10 per Mcfe during the first quarter of 2009 as compared to $1.69 per Mcfe in the prior-year period. Income from Earnings of Unconsolidated Affiliate Quicksilver reported $102.1 million of pre-tax earnings attributable to the company’s approximate 41% interest in BreitBurn Energy Partners L.P.’s (BBEP) fourth-quarter 2008 results, including $140.5 million of derivative income, a $6.1 million loss on interest rate swaps and an impairment charge of $35.0 million on oil and gas properties.The reported earnings from BBEP were offset by an impairment charge of $102.1 million taken on Quicksilver’s equity investment in BBEP.During the first quarter of 2009, Quicksilver received approximately $11 million of cash distributions associated with the ownership of the BBEP units.On April 17, 2009, BBEP announced that it was suspending its distributions. Operational Update Quicksilver continued to focus on the exploitation and development of the 175,000 net acres in its core fairway within the Barnett Shale formation of the Fort Worth
